Name: Decision of the Court of Justice of 16 October 2018 on the lodging and service of procedural documents by means of e-Curia
 Type: Decision
 Subject Matter: documentation;  justice;  executive power and public service;  information technology and data processing;  EU institutions and European civil service
 Date Published: 2018-11-20

 20.11.2018 EN Official Journal of the European Union L 293/36 DECISION OF THE COURT OF JUSTICE of 16 October 2018 on the lodging and service of procedural documents by means of e-Curia THE COURT OF JUSTICE, Having regard to the Rules of Procedure and, in particular, Articles 48(4) and 57(8) thereof, Whereas: (1) In order to take account of developments in communication technology, an information technology application has been developed to allow the lodging and service of procedural documents by electronic means. (2) This application, which is based on an electronic authentication system using a combination of a personal user identification and password, meets the requirements of authenticity, integrity and confidentiality of documents exchanged. (3) In view of the success of this application and the advantages it offers, notably in terms of the rapidity with which documents are exchanged, it is appropriate to widen the circle of its beneficiaries and to give the courts and tribunals of the Member States the opportunity to lodge or to receive procedural documents using this application when the Court is dealing with requests for a preliminary ruling. (4) In the interests of the proper administration of justice  and for the purposes of dealing with references for a preliminary ruling only  the same opportunity must be given to persons who are not agents or lawyers but who are nevertheless authorised, under national procedural rules, to represent a party before the courts or tribunals of their own State, HAS DECIDED AS FOLLOWS: Article 1 Definition The information technology application known as e-Curia, common to the constituent courts of the Court of Justice of the European Union, allows the lodging and service of procedural documents by electronic means under the conditions laid down by this Decision. Article 2 Access to the application Use of this application shall require the opening of an access account and use of a personal user identification and password. Article 3 Lodging of a procedural document A procedural document lodged by means of e-Curia shall be deemed to be the original of that document for the purposes of Article 57(1) of the Rules of Procedure where the personal user identification and password of a party's representative or of a person acting on behalf of a court or tribunal of a Member State have been used to effect the lodging. Use of that user identification and of that password shall constitute the signature of the document concerned. Article 4 Annexes and copies A procedural document lodged by means of e-Curia must be accompanied by the annexes referred to therein and a schedule listing such annexes. It shall not be necessary to lodge certified copies of a document lodged by means of e-Curia or of any annexes thereto. Article 5 Date and time of lodging A procedural document shall be deemed to have been lodged for the purposes of Article 57(7) of the Rules of Procedure at the time of validation of the lodging of that document by the party's representative or by the person acting on behalf of the court or tribunal concerned. The relevant time shall be the time in the Grand Duchy of Luxembourg. Article 6 Service of procedural documents Procedural documents, including judgments and orders, shall be served by means of e-Curia on the holders of e-Curia accounts who, in a case, represent a party or act on behalf of a court or tribunal of a Member State, as well as on their assistants, if any. Procedural documents shall also be served by means of e-Curia on Member States, other States which are parties to the Agreement on the European Economic Area and institutions, bodies, offices or agencies of the Union that have accepted this method of service. Procedural documents may also be served in accordance with the other methods of transmission provided for by the Rules of Procedure if required because of the size or nature of the item or where the use of e-Curia is not possible for technical reasons. Article 7 Date and time of service The intended recipients of the documents served referred to in Article 6 shall be notified by email of any document served on them by means of e-Curia. A procedural document shall be served at the time when the intended recipient requests access to that document. In the absence of any request for access, the document shall be deemed to have been served on the expiry of the seventh day following the day on which the notification email was sent. Where a party is represented by more than one person or where several persons are authorised to act on behalf of a court or tribunal of a Member State, the time to be taken into account in the reckoning of time limits shall be the time when the first request for access was made. The relevant time shall be the time in the Grand Duchy of Luxembourg. Article 8 Conditions of use of the application The Registrar shall draw up the conditions of use of e-Curia and ensure that they are observed. Any use of e-Curia contrary to those conditions may result in the deactivation of the access account concerned. The Court shall take the necessary steps to protect e-Curia from any abuse or malicious use. Users shall be notified by email of any action taken pursuant to this Article that prevents them from using their access account. Article 9 Repeal This decision repeals and replaces the decision of the Court of Justice of 13 September 2011 on the lodging and service of procedural documents by means of e-Curia. (1) Article 10 Entry into force This decision shall enter into force on the first day of the month following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 16 October 2018. A. CALOT ESCOBAR The Registrar K. LENAERTS The President (1) OJ C 289, 1.10.2011, p. 7.